CLOPTON, J.
“ The Belief Treasury of the Stone Creek Baptist Church” is an unincorporated association, organized for the purposes of nursing and caring for sick members, providing necessary maintenance, and medical attention during illness, and of burying such as should die from time to time. The common fund was created by initiation fees and monthly *142contributions. Such fund is not a charitable trust, as recognized and known under the common law, and sustained by courts of equity. The requisites to such trusts are, that they must be public in their nature, and the persons to be benefited must be vague, uncertain, aud indefinite, until designated as the particular beneficiaries for the time being. A common fund, created by voluntary contributions, the benefits being restricted to the members of the association, has not, ordinarily, been considered a charitable fund, subject to be controlled by a court of equity. — 2 Perry on Trusts, § 710.
The purposes and objects of the society are. praiseworthy and benevolent. Such association is organized for private charity, intended to raise a fund for the mutual benefit and. assistance of the members, which is impressed with a trust character, and is placed at the disposal, and subject to the management, of persons who sustain a fiduciary relation. Such associations have become common, and can not be excluded from the domain of jurisprudence, without a conceded inadequacy of the law and the courts to enforce and protect substantial rights, to encourage the amelioration of the ills of humanity, and to foster the cultivation of the highest virtue. The right of the members to sue, in respect to matters pertaining to, or affecting their individual interests, has been repeatedly asserted.—Means v. Moulton, 30 Md. 142; Anon., 3 Atk. 276; Penfield v. Skinner, 11 Vt. 296; Lloyd v. Loaring, 6 Vesey, 773.
Such voluntary associations, not having any well defined legal status, have been considered and treated by learned jurists, under the pressure of necessity, as partnerships. In Beaumont v. Meredith, 3 Ves. & Beames, 180, in respect to a society for the relief of the members in sickness, Lord Eldon says: “ This society can be considered, in this eourt, only as a partnership, and neither has nor can have a corporate character.” The question in the case involved the necessary parties to a suit brought by some members against the trustees, for an account, alleging an unauthorized dissolution. It has also .been held, that the members, in their relations to third persons, are to be regarded as partners, the same as individuals associated for any business enterprise.—Rabb v. Reed, 3 Rawle, 151. There is no mutual participation of profit or loss; the death of a member does not operate a dissolution ; and the members, as such, have no authority to bind or assign the common property. Whatever may be their relation and liability to third persons, they are not partners inter sese.—Thomas v. Ellmaker, 1 Par. Sel. Cas., 98. The jurisdiction of courts of equity, in such cases, must be founded on principles and relations more consonant with the purposes and intentions of the members.
*143The doctrine of charitable trusts is recognized, accepted, and administered in this State, in a modified and limited form; reasonable certainty as to the uses being required, and the doctrine of cy pres having been rejected. The jurisdiction, which a court of equity exercises over such trusts, 'is held to be independent of the “ statute of uses,” or any prerogative power of the court, and to rest on its original and inherent power to sustain such trusts, because of their charitable uses, which would be otherwise held void.—Williams v. Pearson, 38 Ala. 299. On account of their nature, and the peculiar means employed to carry out their purposes, it may be impracticable for a court of equity to control, enforce and execute some of the main and ultimate uses and objects of a voluntary association ; but this is not a sufficient reason why the common fund should be exempt from the control of courts of equity. The jurisdiction may be safely and consistently rested on the original and inherent power of the court to uphold and execute trusts generally, and to sustain trusts for private charity, because of their charitable uses, though the association may be voluntary, and the trust may be regarded as executory in part, by reason of the accumulations of the common fund by voluntary contributions in the future. Trustees may be held to account; the perversion of the fund to foreign and unauthorized uses may be prevented, and its proper appropriation enjoined. Such fund may be regarded, in legal contemplation, as a trust fund for private charity, subject to be controlled as such by courts of equity, on the general principles of the equitable doctrine relating to a public charitable trust, as now qualified and limited ; but modified by the rules which ordinarily govern private express trusts, so far as applicable and capable of enforcement. The ground of jurisdiction is the trust nature of the fund, and its charitable use, and the inadequacy of legal remedies.
The bill alleges, that the association had accumulated a large sum by contributions, three thousand dollars of which were deposited with the banking-house of T. P. Miller & Co., which still remain on deposit, and the balance was loaned to the church, which is still unpaid. It having been ascertained, in 1882, that a number of the members had become so, largely in arrears that it would be impossible for them to pay the past monthly dues, it was agreed, for the purpose of continuing such association without loss to those who were able to contribute, and of placing the fund in a position that those in arrears might not lose the benefit of their previous contributions, that the amount on hand should be deposited for their mutual benefit, without stipulation as to the future use of the fund. Thereafter, a majority of'the members organized a new association, under the name of the t!New Belief Treasury of the *144members of the Stone Creek Baptist Church; ” the two associations having no connection with, or relation to each other, as organized societies. Admitting the allegations of the bill, which, of course, are taken as true on demurrer, the first association ceased all operations about three years before the filing of the bill; its purposes were abandoned, and the accumulated fund has been preserved for the mutual benefit of the contributors, but has not been devoted to the charitable uses. Generally, when the objects of a private express trust fail, the subject-matter of the trust reverts to the donor. The objects and uses of the association having entirely failed, and its operations being discontinued, a court of equity has jurisdiction to declare it dissolved, and to distribute the fund among the contributors to whom it reverts, in the proportion of the amounts respectively contributed.
The new association occupies a different position. Erom the constitution, a copy of which is appended as an exhibit to the bill, it appears that the member’s of the church are members of the association. Its officers are confined to the “Deacon Board,” appointed by, and subject to such restrictions and laws as may be prescribed by the church. It is an organization within, incidental to, and controlled by the church. Conceding the- allegations of the hill, the conduct of the pastor is inexcusable — a usurpation of arbitrary power, to dismiss complainants and others from the church and the association, without a hearing and trial, and contrary to a vote of a majority of the members. Such dismissal is nugatory, and is not sufficient cause for distribution of the fund. No action has been had by the association, or by the church. The operations of the association have not ceased, nor have its objects entirely failed. So long as it is in existence, and continues its authorized operations, no member has the right to withdraw the amount contributed by him. If either of the complainants has been illegally deprived of his rights of membership, or ousted of his functions as trustee, it may be that, on proper proceedings, he would be restored and reinstated; but, on the case made by the bill, the fund raised by the new association can not be distributed among the members.
The want of necessary parties, and multifariousness, are not assigned as causes of demurrer, and are not considered nor determined.
The fourth cause of demurrer should have been sustained. As to the other causes, the demurrer, going to the entire bill, was properly overruled. The decree will be accordingly amended, and as amended affirmed. Let the costs of appeal in the Chancery Court be divided.